DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claim(s) 1-8, drawn to a manufacturing method of an embedded metal mesh flexible transparent electrode in the reply filed on April 22, 2022 is acknowledged.  The traversal is on the ground(s) that the methodology disclosed to obtain the electrode in US2015/0216057 is different from that applied to shows a lack of unity of invention.  This is not found persuasive because claim 9, drawn to an embedded metal mesh flexible transparent electrode is a product claim; therefore, it is the structure of the electrode and not the manipulation of the methodology to produce the electrode which sets forth the bounds of the invention evaluated for patentability, including any special technical features common with the claimed manufacturing method. Claim 10 recites “Application of the method according to claim 1 and/or the embedded metal mesh flexible transparent electrode”; the “and/or” language renders any dependence of claim 10 on claim 1 optional, which includes the process steps which are only recited in claim 1. The common technical feature between claim 1 and 10 is therefore limited to any structure common to both claims. Applicant is further cautioned that claim 10 as worded appears to claims a process of using without setting forth a series of steps for carrying out the process, and the optional dependence on claim 1 would raise issues regarding 35 USC 112(d). See MPEP 2173.05(q) for issues that arise with “use” claims.
More specifically arguments that the reference does not disclose the electric-field-driven jet deposition micro-nano 3D printing technology or the conductive treatment on a printed metal mesh structure through a sintering process described in the present application, are not persuasive in showing unity of invention among elected and non-elected groups because the arguments do not specifically indicate limiting structure implied by the recited process steps. Pointing out that the prior art recognizes that process steps affect peeling strength does not amount to a comparison between the peeling strength implied by the present steps and that of the prior art. Further, step (4) in claim 1 separates the metal mesh completely embedded into the flexible transparent substrate from the rigid substrate, thereby indicating that the product electrode recited in claim 9 does not comprise the rigid substrate. Applicant argues differences in methodology recited in dependent claim 4, but as independent claim 1 is broader than dependent claim 4, claim 1 encompasses embodiments which are not recited in claim 4; therefore, features recited in claim 4 do not contribute to the common technical feature. 
Please see the below rejection of claim 1 under 35 USC 103 of the elected invention over US20150216057 therebelow identified as Park in view of a secondary reference.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 22, 2022.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The last two lines of page 8 of the specification states and page 2 lines 4-10 suggests that Fig. 1 is a depiction of prior art electrodes.
Claim Interpretation
The limitation “the elastic auxiliary layer” recited in claim 4 will be interpreted to refer to “an elastic or flexible material thin film as an auxiliary layer” earlier recited in claim 4 because this is the only auxiliary layer introduces.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high solid content” in step (1) of claim 1is a relative term which renders the claim indefinite. The term “high solid content” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how high a solid content must be in order to be considered a “high solid content” in view of the specification.
Regarding claim 1 and claim 4, is not clear what range of specific activity is covered by the limits “to set temperatures” in step (3) of claim 1 and “to a certain temperature” in the limitation “heating the rigid substrate and the flexible transparent substrate to a certain temperature” in lines 5-6 of claim 4. Every object exists at some certain temperature whether or not that object is heated. If applicant intends that claims 1 and 4 require heating regardless of end temperature, this intention would be more clearly expressed without the limiting the heating to some unspecified yet somehow also set/certain temperature. It is not clear if the parameter values in the paragraph starting line 20 on page 6 are intended to be a range for the limiting certain temperatures
Claims 2-8 are rejected under 35 USC 112(b) because they depend on claim 1.
Claim 2 recites “the hydrophobic thin film comprises a polydimethylsiloxane thin film, a silane self- assembled film and a teflon coating”; however, the specification suggests that the limitation is intended to recite the hydrophobic thin film comprises a polydimethylsiloxane thin film, a silane self- assembled film or (emphasis added) a teflon coating because it appears unlikely that a single coating requires all of a polydimethylsiloxane thin film, a silane self- assembled film and a teflon coating. If claim 2 intends to recite elements in the alternative the “and” should be changed to “or”. Note that the construction of claim 8 clearly recites components in the alternative.
The terms “low-temperature sintering” and “high temperature sintering in claim 3 are relative terms which renders the claim indefinite. The terms “low-temperature sintering” and “high-temperature sintering” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the specification what temperatures are to be considered “low” or “high” for the claimed conductive treatment. 
Claim 3 recites “the sintering process comprises: low-temperature sintering, high- temperature sintering, photon sintering, laser sintering and infrared sintering”. The specification suggests that the sintering process is only intended to be one of the recited processes, but as written claim 3 requires performing all the conductive treatment processes. If applicant intends to claim the conductive treatment processes in the alternative, please replace “and” with “or”.
Claim 5 recites “the printing paste comprises: a micro-nano silver conductive paste, a micro-nano copper conductive paste and a silver nanowire conductive paste”. The specification suggests that this limitation is intended to be interpreted in the alternative. Note that the construction of claim 8 clearly recites elements in the alternative. 
Regarding claim 6, the phrase “the flexible transparent substrate comprises, but is not limited to:” is indefinite because “but is not limited to” calls into question whether the claim requires one of the listed substrate materials. If claim 6 is intended to require at least one of the substrate materials, this intention would be more clearly set forth by deleting “but is not limited to”. Note that “comprises”, which is recited in claim 6, by definition is open to additional components that tare not recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US20150216057) cited in lack of unity type restriction requirement March 25, 2022, in view of Lee (Lee, Hyungdong, et al. "Direct alignment and patterning of silver nanowires by electrohydrodynamic jet printing." Small 10.19 (2014): 3918-3922). 
Regarding claims 1 and 2, Park discloses a manufacturing method of an embedded metal mesh (a fine conductive pattern) flexible electrode [0016-18]. Park discloses preparing a metal mesh transparent electrode: directly printing the metal mesh electrode [0045] on a rigid substrate (“forming a conductive pattern layer on the release-substrate” [0028]; the release substrate may be a “base substrate coated with a release agent” [0030]; base substrate may include glass or STS board [0031]) and taking a nano-metal conductive material with a solid content as a printing paste [0044], [0056]. Park discloses embedding the metal mesh into a target flexible substrate: respectively heating the flexible substrate and the rigid substrate (performing thermal and pressure lamination so that the conductive pattern layer formed on the release-substrate is inserted or buried in the surface of the transfer-substrate [0028], [0070]) which would necessarily proceed to some temperature. Park discloses that the metal mesh structure is “buried” in the transfer substrate [0028], [0070] which meets the limitation of completely embedding the metal mesh structure on the rigid substrate into the flexible substrate. Park discloses that the embedding and transfer process comprises is carried out using a cylindrical roll [0074] which meets a thermal imprinting process as applied in the present disclosure (see instant claim 4 for example). Park discloses separating the metal mesh from the rigid substrate: separating the metal mesh completely embedded into the flexible transparent substrate from the rigid substrate through a peel-off demolding process to obtain the embedded metal mesh flexible transparent electrode; wherein the thermal imprinting process adopts a roll-to-plane micro-nano imprinting process [0054], [0075]. Park discloses the rigid substrate (release substrate) is coated with a film that has a thickness range of 0.01 to 10 mm (10 to 10,000 µm) which overlaps the claimed range defining coating and film thickness. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Park discloses the film comprises polydimethylsiloxane film, or a teflon coating [0033], which are hydrophobic polymers meeting the additional limitations recited in instant claim 2. Park discloses that the electrode itself is transparent [0018], [0072], [0099], which would either necessitate or render obvious the limitation that the constituent components of the electrode (mesh film, transfer substrate) are transparent.
Park broadly disclose process of forming the conductive pattern layer may include, printing such as photolithography, inkjet, gravure, imprinting or offset, electroplating, vacuum deposition, thermal deposition, sputtering, and e-beam deposition [0045]. Park does not specifically disclose or suggest using an electric-field-driven jet deposition micro-nano 3D printing technology or performing conductive treatment on a metal mesh: performing conductive treatment on a printed metal mesh structure through a sintering process to realize conductivity of the metal mesh.
Lee teaches using an electric-field-driven jet deposition micro-nano 3D printing technology (electrohydrodynamic jet printing page 3918 right column) to highly align a paste of silver nanowires on a substrate (page 3918 right column). Lee teaches that the substrate is a rigid material (Si/SiO2 Experimental Section second full paragraph page 3922). Lee teaches performing conductive treatment (realizing electrical functionality of silver nanowires Experimental Section page 3922) by sintering (samples were immediately heated in an oven at 150 °C for 10 min Experimental Section page 3922). Lee teaches that electric field jet printing allows nanowires be aligned in regular patterns without auxiliary electrodes while overcoming limitations of conventional inkjet printing (page 3918 right column).
Both Park and Lee teach printing nano patterns comprising silver as conductive materials onto a rigid substrate.
It would have been obvious for one of ordinary skill in the art to print the metal mesh transparent electrode disclosed by Park using the electric field jet printing taught by Lee because the disclosure of Park is open to all mechanisms for printing conductive nanostructures [0045] and Lee teaches that electric field jetting overcomes limitations of conventional printing for the exact same purpose (Page 3918 right column). As Park discloses that the very purpose of embedding the mesh is to impart conductive activity [0012]. It would have been obvious for one of ordinary skill in the art to perform conductive treatment on a metal mesh: performing conductive treatment on a printed metal mesh structure through a sintering process to realize conductivity of the metal mesh because Lee teaches that this treatment realizes electrical functionality of the formed embedded conductive pattern.
Regarding claim 3, the sintering taught by Lee (150 °C for 10 min page 3922 left column), which appears to meet the “low-temperature” sintering limitation provided on page 3 of the specification. In applying the printing process disclosed by Lee to the overall process disclosed by Park, it would have been obvious for one of ordinary skill in the art to apply the parameters which Lee teaches for that same process.
Regarding claim 5, Park suggests a paste comprising copper or silver nanoparticles [0044], [0056] which meets the limitations of a micro-nano silver conductive paste or a micro-nano copper conductive paste. 
Regarding claim 6, Park discloses the transfer substrate which is relied upon to meet the flexible substrate limitation s comprises polyethylene terephthalate, polyethylene naphthalate, polycarbonate, polyvinyl chloride, polyimide, polyethersulfone and polyetherimide [0064] which are the exact materials for the flexible substrate recited in claim 6.
Regarding claim 7, Park discloses separating the flexible transparent substrate from the rigid substrate through the peel-off demolding process [0028], [0070] and removing an auxiliary layer (sacrificial layer [0079]). Park discloses the axially layer comprises flexible polymers [0080] thereby meeting the limitation that the auxiliary layer be elastic.
Regarding claim 8, Park discloses a printed metal mesh pattern comprises a hexagon (Figs. 1-2). 

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Instant claim 1 is directed to a manufacturing method of an embedded metal mesh flexible transparent electrode comprising specific steps limited by printing mechanism, two substrate types, one substrate at least comprising a hydrophobic layer of a certain thickness at some point in the process, and a conductive mesh embedded in the opposite substrate. Claim 4 which depends on claim 1 recites limitations requiring taking an elastic or flexible material thin film as an auxiliary layer, attaching the elastic auxiliary layer to the flexible transparent substrate under a vacuum environment and avoiding generating bubbles; and heating the rigid substrate and the flexible transparent substrate to a certain temperature, rolling the flexible transparent substrate with the elastic auxiliary layer attached onto the sintered metal mesh structure through a roller, meanwhile applying a pressure, deforming the flexible transparent substrate by heating and completely embedding the metal mesh structure into the flexible transparent substrate.
Park (US20150216057) in view of Lee (Lee, Hyungdong, et al. "Direct alignment and patterning of silver nanowires by electrohydrodynamic jet printing." Small 10.19 (2014): 3918-3922) is the closest combination of prior art applied to independent claim 1, but what Park considers an auxiliary layer (sacrificial layer) is applied to the rigid (release) substrate not the flexible (transfer) substrate which is relied upon to meet the claimed flexible substrate. Further, the only steps which Park discloses occurring under vacuum are steps to arrange the conductive mesh, not to transfer the mesh to the flexible substrate. Lee does not cure the deficiencies of Park with respect to claim 4. 
CN106057359A cited by applicant in the IDS dated June 10, 2020 is listed as the closest prior art reference in according to the international search report. While CN106057359A renders obvious many of the same limitations rendered obvious by Park as applied above, CN106057359A does not disclose or suggest the further limitations recited in claim 4.
KR20160018896A discloses a process for forming a transparent electrode embedded in a polymer film, but The reference prints conductive material patterns on the polymer and not a rigid substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/SALLY A MERKLING/            SPE, Art Unit 1738 
5/20/2022